DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zoodsma (US Patent 7,343,963) in view of Martin et al (US Patent Application Publication Us 2008/0110594 A1).
Regarding claim 1, Zoodsma discloses (Figure 1-4) a hybrid heat sink comprising: a dry base (plate 220) adapted to be thermally coupled to a heat-generating electronic component (from heat source 180, is an electronic component per Col. 4, line 23-26), the dry base having a plurality of dry fins thermally coupled thereto and projecting therefrom (at fins 115); 
a wet base spaced apart from the dry base (plate 222 seen in figure 2), the wet base including a fluid inlet and a fluid outlet (an inlet  and outlet of fluid apertures 205 in plate 222 as seen in figure 2 where all of the coolant loops 295-299 share a common fluid circuit per Col. 5 line 16-26); 
a plurality of air channels formed between the dry base and the wet base  and the plurality of dry fins (air channels for airflow 190 between fins 115 per Col. 3, line 60-66); and 
a plurality of liquid channels through which a working fluid can circulate ( in fluid apertures 205 in plate 222 per Col. 4, line 66 through Col. 5, line 7), the plurality of liquid channels being formed in the wet base (for fluid flow through apertures 205 in plate 222 as seen in figure 2 ) and being fluidly coupled to the fluid inlet and the fluid outlet ( in common circuits of fluid loops 295-299), and the plurality of liquid channels being separate from (the fluid apertures 205 are separate from the fins 115 in finned structure 110 as seen in figure 2), but thermally coupled to, the plurality of air channels (as described in reference to figure 1 the finned structure 110 and the plates are in thermal contact to cooled the plates and the finned structure 110 with coolants per Col. 4, line 5-22, and the fins are cooled by airflow 190 per Col. 3, line 60-66).
However Zoodsma does not disclose a plurality of wet fins thermally coupled to the wet base and projecting therefrom; a plurality of air channels formed between the dry base and the wet base by the plurality of wet fins and the plurality of dry fins, wherein each wet fin abuts, but is separate from, a corresponding dry fin, with a plurality of liquid channels being formed the plurality of wet fins.
Martin teaches (figure 2-3) a hybrid heat sink with a plurality of wet fins (at fluid channels 208 disposed in intimate contact with fins 206 per paragraph 0029 and as seen in figure 2-3) thermally coupled to a wet base and projecting therefrom (the channels are in contact with a fluid inlet and outlet per paragraph 0029); a plurality of air channels formed between the dry base and the wet base by the plurality of wet fins and the plurality of dry fins ( where air flows between the fins and the fluid channels per paragraph 0023) , wherein each wet fin abuts, but is separate from, a corresponding dry fin (channels 208 lie flush against fins 206 and are in intimate contact per paragraph 0029) with a plurality of liquid channels being formed in the wet base (the channels are in contact with a fluid inlet and outlet per paragraph 0029 ) and the plurality of wet fins (where fluid flows in channels 208).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wet base of Zoodsma with its fluid inlet and outlet to include fluid paths that extend along the fins as taught by Martin. Doing so would provide fluid cooling channels adjacent the fins and would allow  a cooling system that can selectively allow the heat to be dissipated by air, fluid, or both (per paragraph 0005 of Martin) and disposing the fluid channels along the existing air fins would allow for the fluid channels to be selectively inserted and removed to allow the system to be upgraded post deployment with fluid channels for cooling as recognized by Martin( per paragraph 0030).
Regarding claim 3, Zoodsma as modified discloses the claim limitations of claim 1 above and Zoodsma  in view of Martin further discloses each dry fin is thermally coupled to a corresponding wet fin (where Martin discloses channels 208 lie flush against fins 206 and are in intimate contact to provide for heat coupling per paragraph 0029).
Regarding claim 4, Zoodsma as modified discloses the claim limitations of claim 1 above and Zoodsma  in view of Martin further discloses air channel is bounded by the dry base, the wet base, a dry fin, and a wet fin ( air channels  between the fins 115 of Zoodsma are bounded by the base plates 220 and 222 and the fins 115, including the channels 208  of Martin with the wet channels would have airflow be bounded by those channels as they are disposed in intimate contact with the non fluid fins where airflow flows past the fins with the cooling fluid channels 208 disclosed by Martin) .
Regarding claim 7, Zoodsma as modified discloses the claim limitations of claim 1 above and Zoodsma further discloses a fluid connector coupled to the fluid inlet, the fluid outlet, or both the fluid inlet and the fluid outlet (an inlet  and outlet of fluid apertures 205 in plate 222 as seen in figure 2 where all of the coolant loops 295-299 share a common fluid circuit per Col. 5 line 16-26, wherein inlet and outlet are fluidly coupled to the line connecting to pump 160 as seen in figure 2 and the common outlet of fluid apertures in plate 222 is directly connected to the line connecting to pump 160 as seen in figure 2).
Regarding claim 8, Zoodsma as modified discloses the claim limitations of claim 1 above and Zoodsma further discloses the working fluid is a single-phase fluid or a multi-phase fluid (a single phase coolant as it is only disclosed as liquid throughout the specification a liquid coolant such as water is explicitly disclosed in Col. 3, line 46-51, however water could additionally be a two phase fluid if it was elevated to a temperature high enough that it vaporized).
Regarding claim 9, Zoodsma discloses (Figure 1-4) a system comprising: a heat-generating electronic component ( heat source 180 which is an electronic component is cooled by heat source plate 120 or 220 of heat sink 100 per Col. 4, line 23-35);  a hybrid heat sink thermally coupled to the heat-generating electronic component (heat sink 100 with the additional embodiments shown in figure 2-3), the hybrid heat sink comprising: 
a dry base (top plate 222) having a plurality of dry fins thermally coupled thereto and projecting therefrom (at fins 115); 
a wet base spaced apart from the dry base (plate 220 seen in figure 2), the wet base including a fluid inlet and a fluid outlet ( an inlet  and outlet of fluid apertures 205 in plate 220 as seen in figure 2 where all of the coolant loops 295-299 share a common fluid circuit per Col. 5 line 16-26); 
a plurality of air channels formed between the dry base and the wet base and the plurality of dry fins (air channels for airflow 190 between fins 115 per Col. 3, line 60-66); and 
a plurality of liquid channels through which a working fluid can circulate ( in fluid apertures 205 in plate 220 per Col. 4, line 66 through Col. 5, line 7), the plurality of liquid channels being formed in the wet base (for fluid flow through apertures 205 in plate 222 as seen in figure 2 ) and being fluidly coupled to the fluid inlet and the fluid outlet ( in common circuits of fluid loops 295-299), and the plurality of liquid channels being separate from (the fluid apertures 205 are separate from the fins 115 in finned structure 110 as seen in figure 2), but thermally coupled to, the plurality of air channels (as described in reference to figure 1 the finned structure 110 and the plates are in thermal contact to cooled the plates and the finned structure 110 with coolants per Col. 4, line 5-22, and the fins are cooled by airflow 190 per Col. 3, line 60-66).
However Zoodsma does not disclose a plurality of wet fins thermally coupled to the wet base and projecting therefrom; a plurality of air channels formed between the dry base and the wet base by the plurality of wet fins and the plurality of dry fins, wherein each wet fin abuts, but is separate from, a corresponding dry fin, with a plurality of liquid channels being formed the plurality of wet fins.
Martin teaches (figure 2-3) a hybrid heat sink with a plurality of wet fins (at fluid channels 208 disposed in intimate contact with fins 206 per paragraph 0029 and as seen in figure 2-3) thermally coupled to a wet base and projecting therefrom (the channels are in contact with a fluid inlet and outlet per paragraph 0029); a plurality of air channels formed between the dry base and the wet base by the plurality of wet fins and the plurality of dry fins ( where air flows between the fins and the fluid channels per paragraph 0023) , wherein each wet fin abuts, but is separate from, a corresponding dry fin (channels 208 lie flush against fins 206 and are in intimate contact per paragraph 0029) with a plurality of liquid channels being formed in the wet base (the channels are in contact with a fluid inlet and outlet per paragraph 0029 ) and the plurality of wet fins (where fluid flows in channels 208).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wet base of Zoodsma with its fluid inlet and outlet to include fluid paths that extend along the fins as taught by Martin. Doing so would provide fluid cooling channels adjacent the fins and would allow  a cooling system that can selectively allow the heat to be dissipated by air, fluid, or both (per paragraph 0005 of Martin) and disposing the fluid channels along the existing air fins would allow for the fluid channels to be selectively inserted and removed to allow the system to be upgraded post deployment with fluid channels for cooling as recognized by Martin( per paragraph 0030).

Regarding claim 10, Zoodsma as modified discloses the claim limitations of claim 9 above and Zoodsma further discloses a pump (pump 160) coupled to the fluid inlet and the fluid outlet, wherein the pump circulates the working fluid into the fluid input, through the plurality of liquid channels, and to the fluid outlet ( pump 160 is fluidly connected to the an inlet  and outlet of fluid apertures 205 in plate 222 as seen in figure 2 where all of the coolant loops 295-299 share a common fluid circuit per Col. 5 line 16-26 and the pump circulates  fluid to the loops 295-299 per Col. 5, line 37-43).
Regarding claim 11, Zoodsma as modified discloses the claim limitations of claim 10 above however Zoodsma does not explicitly disclose a fan to force convention through the air channels in the hybrid heat sink. As Zoodsma is silent as to any structure that generates the airflows 190.
Martin teaches a heat sink for an electronic component with fins (206) where the airflow through the fins is created by a fan (per paragraph 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zoodsma to include a fan for driving air through the fins as taught by Martin. Doing so would provide a known structure for driving airflow though fins of a heat sink as recognized by Martin (Per paragraph 0023).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zoodsma (US Patent 7,343,963) in view of Martin et al (US Patent Application Publication Us 2008/0110594 A1) and Lenehan et al. (US Patent Application Publication US 2006/0180300 A1).
Regarding claim 12, Zoodsma as modified discloses the claim limitations of claim 11 above however Zoodsma does not explicitly disclose a controller coupled to the pump, to the fan, and to a temperature sensor, wherein the controller regulates the temperature of the heat-generating electronic component by selectively activating, deactivating, or changing the speeds of the pump and the fan.
Lenehan teaches (Figure 1-3) a heat sink (heat rejector 130) with a controller  (controller 150) coupled to a pump (110), to a fan (140), and to a temperature sensor (temperature sensor 75), wherein the controller regulates the temperature of the heat-generating electronic component by selectively activating, deactivating, or changing the speeds of the pump and the fan (the flow rate of the fan 140 and the flow rate of the pump 110 are controlled based on the temperature of the heat generating device 125 per figure 3 and per paragraph 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat sink of Zoodsma to include the temperature based control of a pump and a fan as disclosed by Lenehan. Doing so would provide a control structure that would maintain the temperature of a heat generating device between a minimum and a maximum temperature level to reduce power consumption and/or noise of the system to a minimum level as recognized by Lenehan (per paragraph 0028 and 0029).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zoodsma (US Patent 7,343,963) in view of Martin et al (US Patent Application Publication US 2008/0110594 A1), Lenehan et al. (US Patent Application Publication US 2006/0180300 A1) and Ciulla et al. (US Patent Application Publication US 2014/0060783 A1).
Regarding claim 13, Zoodsma as modified discloses the claim limitations of claim 12 above however Zoodsma does not explicitly disclose the heat-generating electronic component is thermally coupled to a vapor chamber, one or more heat pipes are thermally coupled to the vapor chamber, and the hybrid heat sink is thermally coupled to the one or more heat pipes.
Ciulla teaches (figures 1-2 and 13-16) the heat-generating component (per paragraph 0040 is joined to the base of heat sink 48 in figure 2 and would be similarly joined to the heat sink 366 in figure 13-14) is thermally coupled to a vapor chamber (vapor chamber 390), one or more heat pipes are thermally coupled to the vapor chamber (in the heat pipes within the ribs 386 per paragraph 0054), and the hybrid heat sink is thermally coupled to the one or more heat pipes (heat is transferred per paragraph 0055). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat sink of Zoodsma to provide the vapor chamber and heat pipe disclosed by Ciulla which are disclosed as the corrugated fins and vapor chamber 390 in figure 13-16 as a substitute for fins in alternatives embedment’s which are solid fins 254 disclosed in at least figure 10 of Ciulla. Further the structure disclosed by Ciulla with corrugated ribs/fins 386 would provide as structure where phase transition could take place within the fins to utilize the latent heat of phase transition of liquid within the fins to promote thermal management  as recognized by Ciulla (per paragraph 0055).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zoodsma (US Patent 7,343,963) in view of Martin et al (US Patent Application Publication Us 2008/0110594 A1) and Mitarai et al (US Patent Application Publication US 2020/0321301 A1).
Regarding claim 17, Zoodsma as modified discloses the claim limitations of claim 9 above however Zoodsma does not explicitly disclose that the heat-generating component and the hybrid heat sink are part of an edge computing device as Zoodsma is silent as to the specific type of device that the electronic component is part of. 
Mitarai discloses a heat-generating component (electronic components 18) and a heat sink (heat sink 31 per paragraph 0117) are part of an edge computing device (per paragraph 0116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat sink of Zoodsma to be part of a heat sink for an edge computing device as recognized by Mitarai. Doing so would provide a structure for cooling an electronic component in an edge computing device and would allow for dissipation of a large amount of heat generated in an edge computing device as recognized by Mitarai (per paragraph 0116a and 0117) .
Response to Arguments
Applicant’s arguments, see page 6-8, filed 10/25/2022, with respect to the rejection(s) of claim(s) 1 and 9 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over Zoodsma (US Patent 7,343,963) in view of Martin et al (US Patent Application Publication Us 2008/0110594 A1), Where Martin discloses the newly added limitations of fluid channels disposed abutting but separate form dry fins in a heat sink.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kesaharu (US 3,746,525) and Tanaka et al. (US 6,966,362 B2) disclose embodiments of wet fins.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763